
	

113 S2866 IS: In-Home Caregiver Assessment Resources and Education Act
U.S. Senate
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2866
		IN THE SENATE OF THE UNITED STATES
		
			September 18, 2014
			Mr. Booker introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To authorize grants for the support of caregivers.
	
	
		1.Short title
			This Act may be cited as the
		  In-Home Caregiver Assessment Resources and Education Act or the In-Home CARE Act.2.FindingsCongress finds the following:(1)More than 65,000,000 unpaid caregivers provide care for a chronically ill, disabled, or aged family
			 member or friend during any given year.(2)Sixty-six percent of unpaid caregivers are women. More than 37 percent of caregivers live with
			 children or grandchildren who are under 18 years old.(3)Unpaid family caregivers spend an average of 20 hours per week caring for their loved ones, and 13
			 percent
			 of family caregivers provide 40 or more hours of care per week.(4)Thirty-six percent of caregivers care for a parent.(5)Fourteen percent of caregivers care for a special needs child, including an estimated
			 16,800,000 caregivers who care for special needs children who are under 18
			 years old.(6)In 2007, the average caregiver for someone 50 years or older spent $5,531 per year on out-of-pocket
			 caregiving expenses, which is more than 10 percent of the median
			 income for a family caregiver for that year.  Forty-seven percent of
			 working
			 caregivers
			 have used up all or most of their savings due to caregiving expenses.(7)Seventy-three percent of caregivers who provide care for an individual over the age of 18
			 are currently
			 working or have worked while providing care.  Sixty-six percent of such
			 caregivers have had to make
			 some modifications to their work schedule, from arriving late to work to
			 leaving their job entirely.  One in 5 caregivers have had to take
			 time off from work.(8)Fifty-three percent of caregivers have experienced a decline in their health as a result of
			 caregiving,
			 which has affected their ability to provide care.(9)Forty-six percent of caregivers perform medical or nursing tasks for patients with multiple
			 physical and
			 chronic conditions. Of these caregivers, 78 percent were in charge of
			 managing a patient's medications, administering fluids, or administering
			 injections.(10)Nearly 20 percent of caregivers who assisted with medication management and 33 percent who assisted
			 with changing dressings or bandages received no training about how to
			 perform
			 these tasks.(11)The vast majority (78 percent) of caregivers indicated they need more support related to
			 caregiving.(12)Home visiting programs are cost-effective and have been proven to improve outcomes for children and
			 parents in different domains ranging from child development to family
			 violence.3.PurposesThe purposes of this Act are—(1)to improve the ability of unpaid caregivers to care for individuals in the home; and(2)to increase opportunities for individuals who are in need of care to remain at home and reduce or
			 postpone the need for such individuals to receive care at an institution.4.Caregiver grantsSubpart IV of part D of title III of the Public Health Service Act (42 U.S.C. 255 et seq.) is
			 amended by adding at the end the following:339A.Caregiver grants(a)In GeneralThe Secretary, acting through the Administrator of the Administration for Community Living, shall
			 award 3-year grants, on a competitive basis, to eligible organizations to
			 carry
			 out home visiting programs for unpaid caregivers.(b)DefinitionsIn this section:(1)CaregiverThe term caregiver means an unpaid family member, foster parent, or other unpaid adult who provides in-home
			 monitoring, management, supervision, or treatment of a child or adult with
			 a special need, such as a disease, disability, or the frailties of old
			 age.(2)Caregiver assessmentThe term caregiver assessment means an assessment that includes  talking directly to caregivers to better understand
			 their needs, problems, resources, and strengths.(3)Child or adult with a special needThe term child or adult with a special need means an individual for whom care or supervision is required to—(A)meet the basic needs of the individual;(B)prevent physical self-injury or injury to others; or(C)avoid placement in an institutional facility.(4)Eligible organizationThe term eligible organization means—(A)a local government agency;(B)a health care entity; or(C)any other nonprofit or community organization,that can provide the services described in subsection (f).(c)CoordinationIn carrying out this section, the  Secretary shall coordinate—(1)with the heads of the National Family Caregiver Support
			 Program of the Administration on Aging and other programs within
			 the Department of Health and Human Services (such as the
			 Lifespan Respite Care Program), to ensure coordination of
			 caregiver services for caregivers of children or adults with
			 special needs; and(2)with the Director of the Centers for Medicare & Medicaid Services	to avoid duplicative services and payments.(d)ApplicationAn eligible organization that desires a grant under this section shall submit an application at
			 such
			 time, in such manner, and containing such information as the Secretary may
			 require, including, at a minimum—(1)an outreach plan that identifies how the eligible organization will ascertain which
			 caregivers in
			 the community—(A)are most in need of support and education, particularly caregivers who have had no training and
			 provide complex chronic care activities or perform medical or nursing
			 tasks in addition to assisting with activities of daily living;(B)are caring for individuals who are at the greatest risk of needing institutional care; and(C)desire to participate in the caregiver home visiting program;(2)a description of the services that the eligible organization will  provide directly using grant
			 funds, and a description of the services that the eligible organization
			 will use grant funds to provide through contracts or referrals;(3)a description of how the eligible organization will identify gaps in the services that caregivers
			 and children or adults with a special need who receive care
			 from a caregiver in the community are receiving;(4)a description of how the eligible organization can provide—(A)an initial visit to caregivers in order to complete a caregiver assessment, including
			 a description
			 of the eligible organization's expertise in conducting caregiver
			 assessments;(B)education and training to help the caregiver learn how to best care for a child or adult with
			 a special need, by an individual with expertise in the tasks for which the
			 caregiver requires education and training,
			 including education and training regarding, as applicable—(i)medication management;(ii)wound care;(iii)nutrition and food preparation for special diets;(iv)falls prevention;(v)management of depression, anxiety, stress, and other behavioral health conditions, including ways
			 to minimize negative mental health effects;(vi)assistance with activities of daily living;(vii)ways to engage other family members in providing care;(viii)ways to identify and utilize available community resources; and(ix)abuse and neglect prevention; and(C)recommendations for home modifications or physical environmental changes that will improve the
			 health or quality of life of a child or adult with a special need who is
			 receiving care from a caregiver;(5)a description of the eligible organization's ability to provide, or refer caregivers to local
			 resources or programs of the Department of Health and Human Services that
			 will provide—(A)physical and mental health care, including home health care and long-term support services;(B)transportation;(C)home modification services;(D)respite care;(E)adult day care;(F)support groups; and(G)legal assistance;(6)a description of the eligible organization's ability to coordinate with other State and
			 community-based
			 agencies;(7)a description of the eligible organization's understanding of caregiver issues—(A)across age
			 groups; and(B)including  disabilities and chronic conditions that affect the
			 populations that the eligible organization will serve;(8)a description of the capacity of the eligible organization to engage caregivers, family members,
			 and children or adults with a special need who
			 receive care from a caregiver; and(9)with respect to the population of caregivers to whom caregiver visits or services will be
			 provided, or for whom workers and volunteers will be recruited and
			 trained, a description of—(A)the population of caregivers;(B)the extent and nature of the needs of that population;
and(C)existing caregiver services for that population, including the number of caregivers served
			 and the extent of unmet need.(e)PriorityIn awarding grants under this section, the Secretary shall give priority to eligible organizations
			 that—(1)the Secretary determines show the greatest likelihood of implementing or enhancing
			 caregiver home visiting services for the greatest number of people;(2)will allow caregivers to contact the eligible organization by phone, email, or two-way
			 interactive video after home
			 visits have ended or if a caregiver has questions or concerns;(3)have a proven record of caregiver support;(4)will use evidence-based programs; or(5)will provide  matching funds or can demonstrate that the program funded by a grant under this
			 section
			 will be sustainable after grant
			 funds are no longer provided.(f)Authorized activitiesAn eligible organization receiving a grant under this section shall use grant funds to—(1)conduct an initial home visit for each caregiver participating in the program, during which
			 a
			 representative from the eligible organization who has expertise in care
			 management and caregiving will perform a caregiver
			 assessment and
			 determine what
			 follow-up services may benefit the caregiver and the child or adult with a
			 special need who receives care from the caregiver;(2)conduct home visits for the purpose of caregiver education and training;(3)provide, or provide referrals for, the services described in subsection (d)(5);(4)provide an assessment and referral for physical and mental health services for the caregiver
			 and for the child or adult with a special need who receives care from the
			 caregiver, as needed; and(5)carry out any other activities that are described in the grant application submitted
			 under subsection (d).(g)Technical assistance centerThe Secretary shall establish or contract to establish a technical assistance center through which
			 the Secretary shall—(1)provide models for programs funded by grants under this section;(2)provide training for grantees;(3)answer questions from grantees; and(4)facilitate an exchange of information among grantees, and between grantees and other programs
			 within the Department of Health and Human Services, including through use
			 of the Technical Assistance Exchange of the Administration for Community
			 Living,  in order to maximize
			 the use of existing resources and services for caregivers and to
			 avoid the duplication of such services.(h)Evaluation(1)In GeneralNot later than 1 year after the date of enactment of this section, and annually thereafter, the
			 Secretary shall evaluate the success of the grant program carried out
			 under this section, based on criteria that the Secretary may develop for
			 such
			 evaluation.(2)Optional contents of evaluationThe evaluation described in paragraph (1) may include an evaluation of—(A)the extent to which children or adults with a special need who are cared for by a participating
			 caregiver have—(i)a reduction in the potential number of hospitalizations;(ii)a reduction in the potential number of	institutionalizations;(iii)cost reductions across the health care system;(iv)improved care; and(v)improved quality of life (including a reduction of stress and anxiety and improved
			 relationships and mood); and(B)the extent to which  participating caregivers have improved quality of life (including a
			 reduction of stress and anxiety and improved health,
			 relationships, and mood).(i)Reports and RecommendationsNot later than 1 year before the expiration of the grants awarded under this section, the Secretary
			 shall prepare and submit a report to Congress that includes
			 recommendations, based on the evaluation described in subsection (h),
			 about—(1)changes to the grant program under this section;(2)the potential for expanding the number and scope of caregiver home visiting program grants
			 distributed by the Secretary; and(3)extending the length of the grant program.(j)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary.
					.
